Citation Nr: 1612745	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 2010, for the award of service connection and compensation for coronary artery disease, claimed as ischemic heart disease, secondary to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty from May 1966 to June 1969 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision granted service connection for coronary artery disease, claimed as ischemic heart disease, at a 100 percent rating level effective August 13, 2010.  The Veteran has timely filed his appeal of the effective date assigned. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's original claim for service connection for ischemic heart disease was received by the VA on August 13, 2010. 

2. The liberalizing regulation that presumptively provided service connection for ischemic heart disease secondary to herbicide exposure was made effective by VA as of August 31, 2010. 



CONCLUSION OF LAW

The criteria for an effective date prior to August 13, 2010, for the award of service connection for coronary artery disease, claimed as ischemic heart disease, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114(a), 3.400, 3.816. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for an earlier effective date for the service-connected ischemic heart disease has arisen from a disagreement from the initial ratings decision.  Once service connection is granted, the claim is substantiated, additionally notice is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required under VCAA in this claim.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Here, the Veteran's STRs, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding that is pertinent to the adjudication of this claim.  The Board acknowledges that the Veteran identified that he receives disability compensation benefits from the Social Security Administration (SSA) in his December 2011 correspondence, and that the SSA records have not been associated with his claims file.  The absence of these records is not prejudicial to his claim because VA was able to grant service connection at a 100 percent rating without these records.  See Dunlap at 118.  The Veteran contends in his December 2011 correspondence that he is entitled to an earlier effective date based on the date SSA found him disabled; however, as explained in more detail below, the finding by SSA on his disability compensation claim bears no impact on the effective date of his VA claim, the matter before the Board.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).

If a claim is received within one year after separation from service, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

Under the provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  38 C.F.R. §§ 3.114(a); 3.816 (2015).  Effective August 31, 2010, a liberalizing law included ischemic heart disease (to include coronary artery disease) as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e) (2015).  See 75 Fed. Reg. 53, 202 (August 31, 2010).

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated a special regulations to implement orders in a series of the class action claims.  38 C.F.R. § 3.816 (2015); see Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  These regulations provide for situations where the effective date can be earlier than the effective date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  If (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or, (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.  38 C.F.R. § 3.816 (2015)


Analysis 

In this case, the RO has retroactively granted service connection to August 13, 2010.  This was the date the claimant originally filed for service connection for his ischemic heart disease, but prior to effective date of the liberalizing law allowing for presumption service connection for ischemic heart disease.  The Veteran has contended that he is entitled to an earlier effective date based on the finding of disability by the SSA, the existence of his disability prior to the established effective date, and based his prior claims for service connection.

The Veteran has argued that his entitlement date should be related to the date that he was found disabled by the SSA.  The Nehmer regulations do not allow for an earlier onset date based on claims for benefits from other governmental agencies, nor do the other laws and regulations relating to effective onset date.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.114(a); 3.400, 3.816 (2015).  The regulations only refers to claims received, denied, or pending before VA.  38 C.F.R. §§ 3.114(a); 3.400, 3.816 (2015).  Therefore, the dates associated with the Veteran's SSA claim are not relevant to the issue of an earlier entitlement date. 

Additionally, the Veteran argues that the existence of ischemic heart disease in his medical records prior to the established effective date warrants an earlier effective date.  The presence of medical evidence of a disability in the record, however, does not establish intent on the part of the Veteran to seek service connection for the disability in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The Nehmer regulations base the effective date of an award on the later of the date the claim is received or the disability is established.  38 C.F.R. § 3.816) (2015).  Therefore, the presence of ischemic heart disease prior to the established effective date does not constitute a claim on which an earlier effective date can be based. 

The Veteran has specifically argued that he was denied service connection for ischemic heart disease by rating decisions prior to the established effective date by the Houston RO in August 2008 and by the St. Louis RO in June 2009.  

The August 2008 rating decision did not address the issue of service connection for ischemic heart disease.  The issues in that decision were entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), service connection for pain in the right foot, service connection for a broken toe on the right foot, and service connection for a laceration of the head with headaches and pain in the right eye.  This Veteran submitted the claims in the August 2008 rating decision through VA Form 21-4138s received in January 2008 and April 2008.  In neither of these documents did the Veteran make a statement about ischemic heart disease.  The Board cannot construe the absence of statements regarding ischemic heart disease as a claim. 

The June 2009 rating decision did not address the issue of service connection for ischemic heart disease, either.  The issues in that decision were entitlement to individual unemployability; eligibility to Dependent's Educational Assistance, and a rating in excess of 20 percent for bilateral hearing loss.  The Veteran raised these issues in VA From 21-4138s submitted in September 2008 and January 2009 and an October 2008 letter from his representative.  None of these documents mentioned ischemic heart disease.  There is nothing in the Veteran's statements from this period of time that the Board can construe as a claim for service connection of ischemic heart disease. 

The Board has also reviewed the Veteran's ratings decisions from July 2006 and January 2008.  These decisions addressed claims for PTSD, bilateral hearing loss, tinnitus, multiple myeloma, larynx cancer, colon cancer, prostate cancer, asthma, laceration of the head, a broken toe, basal cell carcinoma, carcinoma of the esophagus, a back condition, and a lung injury.  However, the issue of service connection for ischemic heart disease was not raised in those rating decisions or the statements associated with those claims.  

Thus, the first time a claim for service connection for ischemic heart disease appears in the record was in the VA Form 21-4138 received on August 13, 2010.  This was more than a year after the Veteran left active service; thus, the effective date cannot be assigned as the day after he left active service.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015). 
This claim was received prior to the effective date of the liberalizing law that allowed a presumption of service connection for ischemic heart disease (August 31, 2010), but after May 3, 1989.  Under the provisions of 38 C.F.R. § 3.816(c)(2) (2015), the Veteran was entitled to an effective date for his claim the later of the date the claim was received by the VA or the date the disability arose.  VA found the Veteran's ischemic heart disease was present at the time the claim was received; therefore, the effective date for the claim was retroactively established on August 13, 2010, the date the claim was first received by VA.

Accordingly, the presently assigned effective date of August 13, 2010, but no earlier is appropriate for the grant of service connection for ischemic heart disease.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).


ORDER

An effective date earlier than August 13, 2010, for the award of service connection and compensation for coronary artery disease, claimed as ischemic heart disease, secondary to exposure to herbicides, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


